PAGE, J.
I dissent on the ground that the plaintiffs did not prove that they had obtained any one ready, willing, and able to make the loan they were employed to obtain. They were to obtain a person to loan $17,500. This is not done by obtaining an acceptance of an application from one person of $15,000 and $2,500 from another without proving that these parties had agreed to make one loan and to adjust their proportions bf the loan as between themselves in a participation agreement. The burden of proof rested on the plaintiffs, and they failed to sustain it. The judgment should not have been upon the merits, and should be modified by striking out “upon the merits.”